EXHIBIT 10.2

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This Deposit Account Control Agreement (the “Agreement”) is entered into as of
August 8, 2018, among GEE GROUP INC. (“Company”), MGG Investment Group LP
(“Lender”) and Bank of America, N.A. (“Bank”) with respect to the following:

 

RECITALS:

 

A. Bank has agreed to establish and maintain for Company certain deposit
account(s) identified as number(s) 898078577094, 898078577104, 898078577117, and
898078577146 (referred to individually and collectively, as the “Account”).

 

B. Company has assigned to Lender a security interest in the Account and in any
checks, automated clearinghouse (“ACH”) transfers, wire transfers, instruments
and other payment items (collectively, “Funds”) deposited in the Account.

 

C. Company and Lender have requested Bank to enter into this Agreement to
evidence Lender’s security interest in the Account and to provide for the
disposition of the Funds deposited in the Account.

 

D. Bank is willing to enter into this Agreement for the benefit of Company and
Lender pursuant to the terms and conditions set forth herein.

 

Accordingly, Company, Lender and Bank agree as follows:

 

1. Lender’s Control over the Account.

 

(a) This Agreement evidences Lender’s control over the Account. Notwithstanding
any contrary duties owed by Bank to Company under any other deposit account
agreements, terms and conditions or other documentation entered into by and
between Bank and Company governing the Account and any cash management or
similar services provided by Bank or an affiliate of Bank in connection with the
Account, including without limitation, services in connection with any “Lockbox”
(as defined below) (collectively, the “Account Related Agreements”), Bank will
comply with instructions originated by Lender as set forth herein directing the
disposition of Funds in the Account without further consent of Company. Bank may
follow such instructions even if doing so results in the dishonoring by Bank of
items presented for payment from the Account or Bank otherwise not complying
with any instruction from Company directing the disposition of any Funds in the
Account.

 

(b) Company represents and warrants to Lender and Bank that it has not assigned
or granted a security interest in the Account or any Funds deposited in the
Account, except to Lender and Bank.

 



  1

   



 

(c) Company will not permit the Account to become subject to any other pledge,
assignment, lien, charge or encumbrance of any kind (“Charges”), other than
Lender’s security interest referred to herein, Bank’s setoffs and the Charges
permitted hereinafter.

 

(d) Company covenants to Lender that it will not close the Account prior to the
termination of this Agreement. Bank shall have no liability in the event Company
breaches this covenant to Lender.

 

2. Company Access to the Account. Except as otherwise provided in this Section 2
of this Agreement, prior to the “Activation Effective Time” (as defined below)
Bank may honor withdrawal, payment, transfer, or other instructions originated
by Company concerning the disposition of Funds in the Account (collectively,
“Company Instructions”). On and after the Activation Effective Time, Bank shall
only honor instructions originated by Lender concerning the disposition of Funds
in the Account (“Lender Instructions”) without further consent from Company and
Company shall have no right or ability to access, withdraw or transfer Funds
from the Account. Except as provided herein, no Lender Instructions may be
rescinded or modified without Bank’s consent. Both Lender and Company
acknowledge that Bank may, without liability, (i) comply with any Company
Instructions or otherwise complete a transaction involving the Account that Bank
or an affiliate had started to process before the Activation Effective Time and
(ii) commence to solely honor Lender Instructions at any time or from time to
time after Bank becomes aware that Lender has sent to Bank the “Activation
Notice” (as defined below) even if prior to the Activation Effective Time
(including without limitation halting, reversing or redirection of any
transaction), which actions (under (i) and/or (ii)) shall not, in any way,
affect the commencement of the Activation Effective Time. The Account may
receive merchant card deposits and chargebacks. Company acknowledges and agrees
that upon commencement of the Activation Effective Time, chargebacks may be
blocked from debiting the Account.

 

For purposes hereof, and notwithstanding anything to the contrary in this
Agreement, the “Activation Effective Time” shall commence upon the opening of
business on the second Banking Day (as defined below) following the Banking Day
on which the receipt of a notice purporting to be signed by Lender in
substantially the form of Exhibit A and sent to the location of Bank to which
Lender is required hereunder to send the Activation Notice, with a copy of this
Agreement attached (the “Activation Notice”), is acknowledged by Bank, which
acknowledgment shall occur within a reasonable time after Bank’s receipt of such
Activation Notice, but not to exceed two (2) Banking Days; provided, however,
that if such receipt is acknowledged on any day after 12:00 noon, Eastern Time,
the acknowledgment shall be deemed to have occurred on the next Banking Day. A
“Banking Day” is any day other than a Saturday, Sunday or other day on which
Bank is authorized or is required by law to be closed.

 



  2

   



 

Within a reasonable time after commencement of the Activation Effective Time and
continuing on each Banking Day thereafter, Bank shall wire transfer all
immediately available Funds in the Account to the account specified by Lender in
the Activation Notice. In the event Lender requests in writing a change to the
wire transfer instructions provided to Bank in the Activation Notice by sending
a written notice in substantially the form of Exhibit B and sent to the location
of Bank to which Lender is required hereunder to send the Activation Notice, any
such change requested by Lender shall commence within a reasonable time, after
the opening of business on the second Banking Day following the Banking Day on
which receipt of such notice is acknowledged by Bank, which acknowledgment shall
occur within a reasonable time after Bank’s receipt of such notice, but not to
exceed two (2) Banking Days; provided, however, that if such receipt is
acknowledged on any day after 12:00 noon, Eastern Time, the acknowledgment shall
be deemed to have occurred on the next Banking Day. Funds are not available if
(i) they are not available pursuant to Bank’s funds availability policy as set
forth in the Account Related Agreements or (ii) in the reasonable determination
of Bank, (A) they are subject to hold, dispute or a binding order, judgment,
decree or injunction or a garnishment, restraining notice or other legal process
directing or prohibiting or otherwise restricting, the disposition of the Funds
in the Account or (B) the transfer of such Funds would result in Bank failing to
comply with a statute, rule or regulation.

 

3. Returned Items. Lender and Company understand and agree that the face amount
(“Returned Item Amounts”) of each “Returned Item” (as defined herein) may be
paid by Bank by debiting the Account to which the Returned Item was originally
credited, without prior notice to Lender or Company. As used in this Agreement,
the term “Returned Item” means (i) any item deposited to the Account and
returned unpaid or otherwise uncollected, whether for insufficient funds or for
any other reason, and without regard to timeliness of the return or the
occurrence or timeliness of any drawee’s notice of non-payment; (ii) any item
subject to, a claim against Bank for breach of transfer or presentment warranty
under the Uniform Commercial Code (as adopted in the applicable state),
Regulation CC (12 C.F.R. §229), clearing house operating rules or the National
Automated Clearing House Association as in effect from time to time; (iii) any
ACH entry credited to the Account and returned unpaid or subject to an
adjustment entry under applicable clearing house rules, whether for insufficient
funds or for any other reason, and without regard to timeliness of the return or
adjustment; (iv) any credit to the Account from a merchant card transaction,
against which a contractual demand for chargeback has been made; and (v) any
credit to the Account made in error and any other adjustments including those
due to encoding errors or other items posted to the Account in error.

 

4. Settlement Items. Lender and Company understand and agree that Bank may pay
the face amount (“Settlement Item Amounts”) of each “Settlement Item” (as
defined herein) by debiting the applicable Account, without prior notice to
Lender or Company. As used in this Agreement, the term “Settlement Item” means
(i) each check or other payment order drawn on or payable against any controlled
disbursement account, a “Controlled Balance Account” (as defined below) or other
deposit account at any time linked to the Account by a controlled balance
arrangement (each a “Linked Account”), which Bank takes for deposit or value,
cashes or exchanges for a cashier’s check or official check in the ordinary
course of business prior to the Activation Effective Time, and which is
presented for settlement against the Account (after having been presented
against the Linked Account) after the Activation Effective Time, (ii) each check
or other payment order drawn on or payable against the Account, which, prior to
the Activation Effective Time, Bank takes for deposit or value, assures payment
pursuant to a banker’s acceptance, cashes or exchanges for a cashier’s check or
official check in the ordinary course of business after Bank’s cutoff time for
posting, (iii) each ACH credit entry initiated by Bank, as originating
depository financial institution, on behalf of Company, as originator, prior to
the Activation Effective Time, which ACH credit entry settles after commencement
of the Activation Effective Time, and (iv) any other payment order drawn on or
payable against the Account, which Bank has paid or funded prior to the
Activation Effective Time, and which is first presented for settlement against
the Account in the ordinary course of business after the Activation Effective
Time. Company and Lender acknowledge and agree that, if there is a Linked
Account not subject to this Agreement, upon commencement of the Activation
Effective Time any such Linked Account will be de-linked and will no longer
transfer balances to or from the Account. “Controlled Balance Account” is a
deposit account that is linked to one or more other deposit accounts in order to
allow transfers to be made between such accounts on an automated basis, pursuant
to Company Instructions, in order to maintain a specified balance in one or more
of any Linked Account, including, without limitation, zero balance arrangements
where transfers are made to a subaccount from a master account or from a
subaccount to a master account at the end of each Banking Day in order to
maintain a zero balance in such subaccount at the end of such Banking Day.

 



  3

   



 

5. Account Related Agreements. This Agreement supplements, rather than replaces,
the Account Related Agreements. The Account Related Agreements will continue to
apply to the Account, Lockbox, and cash management or similar services provided
by Bank or any affiliate of Bank in connection with the Account to the extent
not directly in conflict with the provisions of this Agreement (provided,
however, that in the event of any such conflict, the provisions of this
Agreement shall control).

 

6. Lockboxes. To the extent that any Funds to be deposited to the Account have
been received in one or more post office lockboxes maintained for Company by
Bank (each a “Lockbox”) and have been or will be processed by Bank for deposit
to the Account in accordance with the terms of the applicable Account Related
Agreement (the “Remittances”), Company acknowledges that Company has granted to
Lender a security interest in all Remittances. Company agrees that after Bank
receives the Activation Notice, Company will not instruct Bank regarding the
receipt, processing or deposit of Remittances nor will it attempt to change or
redirect the items deposited in the Lockbox. Company and Lender acknowledge and
agree that Bank’s operation of each Lockbox, and the receipt, retrieval,
processing and deposit of Remittances, will at all times be governed by the
Account Related Agreements.

 

7. Bank Subordination and Permitted Debits. Bank hereby subordinates to the
security interest of Lender in the Account and/or the Funds, any security
interest which Bank may have or acquire in the Account or the Funds, except for
debits to the Account permitted under Section 7 of this Agreement.
Notwithstanding the foregoing, prior to commencement of the Activation Effective
Time, Bank shall be permitted to offset, charge, deduct, debit or otherwise
withdraw funds from the Account for Bank Fees (as defined below), any Returned
Item Amounts, any Settlement Item Amounts, any Permitted Debits (as defined
below) and any amount or amounts due Bank in accordance with the terms of other
agreements, as in effect from time to time, between the Company and Bank. Bank
agrees that, after the Activation Effective Time, Bank shall not offset, charge,
deduct, debit or otherwise withdraw funds from the Account, except as permitted
by this Section 7, until Bank has been advised in writing by Lender that this
Agreement has been terminated. Lender shall notify Bank promptly in writing upon
payment in full of Company’s obligations by means of the “Termination Notice”
(as defined below).

 

Continuing after commencement of the Activation Effective Time, Bank is
permitted to debit the Account for:

 

(a) Bank’s fees and charges relating to the Account or associated with this
Agreement and any other charges, fees, expenses, payments and other amounts for
treasury management services or card services provided by Bank to Company,
including, without limitation, funds transfer (origination or receipt), trade,
merchant card, lockbox, stop payment, positive pay, automatic investment,
imaging, and information services (collectively, “Bank Fees”);

 



  4

   



 

(b) any Returned Item Amounts;

 

(c) any Settlement Item Amounts; and

 

(d) chargebacks regarding merchant card deposits, merchant card fees and debits
related to cash vault coin and currency requests (“Permitted Debits”).

 

Bank’s right to debit the Account under this Section 7 shall exist
notwithstanding any obligation of Company or Lender to reimburse or indemnify
Bank.

 

8. Company and Lender Responsibilities.

 

(a) If the balances in the Account are not sufficient to compensate Bank for any
Bank Fees, Company agrees to pay Bank on demand the amount due Bank. If Company
fails to so pay Bank and such Bank Fees are incurred on or after the Activation
Effective Time, Lender agrees to pay Bank within five (5) Banking Days after
Bank’s written demand to Lender with respect to such Bank Fees. The failure of
Company or Lender to so pay Bank shall constitute a breach of this Agreement

 

(b) If the balances in the Account are not sufficient to compensate Bank for any
Returned Item Amounts or Settlement Item Amounts, Company agrees to pay Bank on
demand the amount due Bank. If Company fails to so pay Bank immediately upon
demand, Lender agrees to pay Bank the amount due within five (5) Banking Days
after Bank’s written demand to Lender to pay such amount up to any amount
transferred to an account designated by Lender. The failure by Company or Lender
to so pay Bank shall constitute a breach of this Agreement.

 

(c) Bank is authorized, without prior notice and without regard to the
Activation Notice under this Agreement or any other control agreement with
Lender, from time to time to debit any other account Company may have with Bank
for the amount or amounts due Bank under this Agreement or any other Account
Related Agreement.

 

(d) At the request of Bank, Company agrees to provide Bank with monthly
unaudited and annual audited financial statements within a reasonable period of
time after the end of each month or year-end, as applicable, to Bank’s address
set forth below.

 

9. Bank Statements. Upon written request by Lender, in addition to the original
bank statement for the Account provided to Company, Bank will provide Lender
with a duplicate of such statement.

 

10. Bank’s Responsibility/Limitation of Liability.

 

(a) Bank will not be liable to Company or Lender for any expense, claim, loss,
damage or cost (“Damages”) arising out of or relating to its performance or
failure to perform under this Agreement other than those Damages that result
solely and directly from Bank’s acts or omissions constituting gross negligence
or intentional misconduct as determined in a court of competent jurisdiction in
a final non-appealable order. Bank’s obligations hereunder shall be that of a
depository bank, and nothing in this Agreement shall create custodial or bailee
obligations.

 



  5

   



 

(b) In no event will Bank be liable for any special, indirect, exemplary,
punitive or consequential damages, including but not limited to lost profits.

 

(c) Bank will be excused from any failure to act or delay in acting, and no such
failure or delay shall constitute a breach of this Agreement or otherwise give
rise to any liability of Bank, if (i) such failure or delay is caused by
circumstances beyond Bank’s reasonable control, including but not limited to
legal constraint, emergency conditions, action or inaction of governmental,
civil or military authority, fire, strike, lockout or other labor dispute, war,
riot, theft, acts of terrorism, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or negligence or default of Company or Lender or
(ii) such failure or delay resulted from Bank’s reasonable belief that the
action would have violated any of Bank’s guidelines or policies, or rule or
regulation of any governmental authority.

 

(d) Bank shall have no duty to inquire or determine whether Company’s
obligations to Lender are in default or whether Lender is entitled to provide
the Activation Notice or any Lender Instructions to Bank. Bank may rely on
notices and communications it believes in good faith to be genuine and given by
the appropriate party. Bank may accept, acknowledge or act upon any notice,
instructions or other directions hereunder that contain minor mistakes or other
irregularities, including notices that fail to attach an accurate copy of this
Agreement.

 

(e) Notwithstanding any of the other provisions in this Agreement, in the event
of the commencement of a case pursuant to Title 11, United States Code, filed by
or against Company, or in the event of the commencement of any similar case
under then applicable federal or state law providing for the relief of debtors
or the protection of creditors by or against Company, Bank may act as Bank deems
reasonably necessary to comply with all applicable provisions of governing
statutes and shall not be in violation of this Agreement as a result.

 

(f) Bank shall be permitted to comply with any writ, levy, order or other
similar judicial or regulatory order or process concerning the Account or any
Funds and shall not be in violation of this Agreement for so doing.

 

11. Indemnities.

 

(a) Company shall indemnify, defend and hold harmless Bank against all
liabilities, expense, claim, loss, damage or cost of any nature (including but
not limited to allocated costs of in-house legal services in accordance with
Bank’s established billing rates for such services and other reasonable
attorney’s fees, without duplication) and any other fees and expenses, whether
to Bank or to third parties (“Losses”) in any way arising out of or relating to
this Agreement, including all documented costs of settlement of claims. This
section does not apply to any Losses solely attributable to gross negligence or
intentional misconduct of Bank as determined by a court of competent
jurisdiction in a final non-appealable order.

 



  6

   



 

(b) Lender shall indemnify, defend and hold harmless Bank against all Losses
arising out of or relating to this Agreement after Bank’s receipt of the
Activation Notice from Lender other than Losses solely attributable to Bank’s
gross negligence or intentional misconduct as determined by a court of competent
jurisdiction in a final non-appealable order. Lender’s indemnification
obligation to Bank as provided by this Section 11(b) shall be reduced by those
amounts that Company shall have paid to the Bank pursuant to the provisions of
Section 11(a) above; provided, however, such reduced indemnification obligation
of Lender to Bank shall be reinstated automatically and to the extent that any
amount paid by Company to Bank pursuant to the provisions of Section 11(a) above
shall be required to be disgorged by Bank.

 

(c) Company shall pay to Bank, upon receipt of Bank’s invoice, all documented
costs, expenses and attorneys’ fees (including allocated costs for in‑house
legal services) incurred by Bank in connection with the enforcement of this
Agreement or any related instrument or agreement, including but not limited to
any costs, expenses and fees arising out of the resolution of any conflict,
dispute, motion regarding entitlement to rights or rights of action, or other
action relating to Bank’s rights or obligations in a case arising under Title
11, United States Code. Company agrees to pay Bank, upon receipt of Bank’s
invoice, all documented costs, expenses and reasonable attorneys’ fees
(including allocated costs for in house legal services) incurred by Bank in the
preparation and administration of this Agreement or any related instrument or
agreement (including any amendments thereto).

 

(d) Lender shall pay to Bank, upon receipt of Bank’s invoice, all documented
costs, expenses and attorneys’ fees (including allocated costs for in house
legal services) incurred by Bank in connection with the enforcement against
Lender of its obligations hereunder.

 

12. Termination and Assignment of this Agreement.

 

(a) Lender may terminate this Agreement by providing notice substantially in the
form of Exhibit C (the “Termination Notice”) together with a copy of this
Agreement to Company and Bank, provided that Bank shall have a reasonable time
to act on such termination. Lender may assign this Agreement by providing 30
days’ prior written notice of such assignment and assumption together with a
copy of this Agreement to Company and Bank. Bank may terminate this Agreement
upon 30 days’ prior written notice to Company and Lender. Company may not
terminate this Agreement except with the written consent of Lender and upon
prior written notice to Bank.

 

(b) Notwithstanding Subsection 12(a), Bank may terminate this Agreement upon
five (5) Banking Days’ prior written notice by written notice to Company and
Lender if either Company or Lender breaches any of the terms of this Agreement,
or if Company breaches any other agreement with Bank.

 

(c) Sections 8, 10 and 11 shall survive any termination of this Agreement.

 

13. Representations and Warranties.

 

(a) Each party represents and warrants to the other parties that (i) this
Agreement constitutes its duly authorized, legal, valid, binding and enforceable
obligation; (ii) the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereunder will not (A) constitute
or result in a breach of its certificate or articles of incorporation or
organization, by-laws, limited liability company operating agreement, charter,
partnership agreement, or other formation or organizational documents, as
applicable, or the provisions of any material contract to which it is a party or
by which it is bound or (B) result in the violation of any law, regulation,
judgment, decree or governmental order applicable to it; and (iii) all approvals
and authorizations required to permit the execution, delivery, performance and
consummation of this Agreement and the transactions contemplated hereunder have
been obtained.

 



  7

   



 

(b) Company agrees that it shall be deemed to make and renew each representation
and warranty in subsection 13(a) on and as of each day on which Company uses the
services set forth in this Agreement. Lender agrees it shall be deemed to make
and renew each representation and warranty in subsection 13(a) upon sending the
Activation Notice or sending any Lender Instructions to Bank.

 

14. Miscellaneous.

 

(a) This Agreement may be amended only by a writing signed by Company, Lender
and Bank; except that Bank Fees are subject to change by Bank upon 30 days’
prior written notice to Company.

 

(b) This Agreement may be executed in counterparts; all such counterparts shall
constitute but one and the same agreement. This Agreement shall become effective
when it shall have been executed by Bank and when Bank shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(c) This Agreement controls in the event of any conflict between this Agreement
and any other document or written or oral statement. This Agreement supersedes
all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.

 



  8

   



 

(d) This Agreement shall be interpreted in accordance with New York law, without
reference to that state’s conflict of law principles. Notwithstanding anything
to the contrary in any agreement between the parties hereto or otherwise
relating to the Account, the “bank’s jurisdiction”, with respect to the
perfection, non-perfection and/or priority of security interests, within the
meaning of Section 9-304 of the Uniform Commercial Code (as in effect from time
to time in the State of New York) shall be the State of New York.

 

(e) Any written notice or other written communication to be given under this
Agreement shall be addressed or faxed to each party at its address or fax
number, as applicable, set forth on the signature page of this Agreement or to
such other address or fax numbers a party may specify in writing in accordance
with this Section 14. Except as otherwise expressly provided herein, any such
notice sent via (i) mail or overnight courier shall be effective upon receipt or
(ii) fax transmission shall be effective upon successful transmission thereof,
provided such notice is also sent via overnight courier.

 

(f) Nothing contained in this Agreement shall create any agency, fiduciary,
joint venture or partnership relationship among any of Bank, Company or Lender,
and nothing in this Agreement shall create custodial or bailee obligations of
Bank to any party. Company and Lender agree that nothing contained in this
Agreement, nor any course of dealing among the parties to this Agreement, shall
constitute a commitment or other obligation on the part of Bank to extend credit
or services to Company or Lender.

 

(g) Each party hereto intentionally, knowingly and voluntarily irrevocably
waives any right to trial by jury in any proceeding related to this Agreement.

 

The remainder of this page is intentionally left blank.

 



  9

   



 

In Witness Whereof, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

GEE GROUP INC.

(“Company”)

 

 

 

 

By:

/s/

Address for notices:

 

Name:

 

7751 Belfort Parkway, Suite 150

 

Title:

 

Jacksonville, FL 32256

 

 

Attn: Kim Thorpe

 

 

Phone 904.512.7504

 

 

 

 

MGG INVESTMENT GROUP LP

(“Lender”)

 

 

 

 

By:

/s/

Address for notices:

 

Name:

 

One Penn Plaza, Suite 5320

 

Title:

 

New York, New York 10119

 

 

 

Attn: Kevin F. Griffin

 

 

Phone: 212.356.6100

 

 

 

 

Bank of America, N.A.

(“Bank”)

 

 

 

 

By:

/s/

Address for notices:

 

Name:

 

Bank of America, N.A.

 

Title:

 

2000 Clayton Road

 

 

Building D – 6th Floor

 

 

Concord, CA 94520-2425

 

 

 

Attn: Blocked Account Support

 

 

 

Mail Code: CA4-704-06-08

 

 

 

Facsimile: 877.207.2524

 

 



  10

   



 

EXHIBIT A

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of Lender]

 

______________, 20__



To: Bank of America, N.A.

 

[Address]



 



 

Re:

ACTIVATION NOTICE

 

 

[Name of Company]

Account No._______________________________



 

Ladies and Gentlemen:

 

Reference is made to the Deposit Account Control Agreement dated
__________________ (the “Agreement”) among [Company Name], us and you regarding
the above-described account (the “Account”), a copy of which is attached hereto.
In accordance with Section 2 of the Agreement, we hereby give you notice of our
exercise of control of the Account and we hereby instruct you to transfer funds
to the below account as follows:

 



Bank Name:

 

 

Bank Address:

 

 

City, State, Zip, Country:

 

 

ABA No.:

 

 

Beneficiary Account Name:

 

 

Beneficiary Account No.:

 

 

Beneficiary Address:

 

 

City, State, Zip, Country:

 

 

Reference:

 

 



 



 

Very truly yours,

       

 

as Lender

          By:  

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Bank

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 



 



  11

   



 

EXHIBIT B

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of Lender]

 

______________, 20__



To: Bank of America, N.A.

 

[Address]



  



 

Re:

Wire change instruction

[Name of Company]

Account No._______________________________



 

Ladies and Gentlemen:

 

Reference is made to the Deposit Account Control Agreement dated
__________________ (the “Agreement”) among [Company Name], us and you regarding
the above-described account (the “Account”). In accordance with Section 2 of the
Agreement, we hereby give you notice of our request to change the wire transfer
instructions provided to Bank in the Activation Notice, and we hereby instruct
you to transfer funds to the below account as follows:

 

 



Bank Name:

 

 

Bank Address:

 

 

City, State, Zip, Country:

 

 

ABA No.:

 

 

Beneficiary Account Name:

 

 

Beneficiary Account No.:

 

 

Beneficiary Address:

 

 

City, State, Zip, Country:

 

 

Reference:

 

 



 



 

Very truly yours,

       

 

as Lender

       

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

       

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Bank

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 



 



  12

   



 

EXHIBIT C

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of Lender]

 

______________, 20__

Bank of America, N.A.

________________

________________

Attn: ___________

 



Re: Termination of Deposit Account Control Agreement



 

Account(s): _____________________________________

 

Ladies and Gentlemen:

 

Reference is made to that certain Deposit Account Control Agreement dated as of
, 20_ (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Agreement”) among you, __________________ ( “Company”), and
us (“Lender”), a copy of which is attached hereto.

 

You are hereby notified that the Agreement is terminated with respect to the
undersigned, and you have no further obligations to the undersigned thereunder
and we are terminating our security interest in the Account. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Account from Company.

 

This notice terminates any obligations you may have to the undersigned with
respect to the Account.

 



 

Very truly yours,

       

 

as Lender

          By:    

 

Name:

 

 

 

Title:

 

 



 

 

cc: [Company Name]

 

 



13



 